﻿Sir, first of all, please allow me to warmly congratulate you on your election to the presidency of the General Assembly of the United Nations at its forty-sixth session. I believe that, with your wisdom and experience, you will accomplish with distinction the noble task entrusted to you by the Assembly. Meanwhile I would like to express my appreciation and thanks to your predecessor, Mr. De Marco, for his positive contribution to the work of the last session.
Seven new Members have been admitted at the current session to the United Nations. This is a gratifying event. I wish to extend my sincere congratulations to the Democratic People"3 Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania on their admission to membership in the United Nations.
It. is still fresh in people's memory that the forty-fifth session of the General Assembly was convened under the dark cloud of the ongoing Gulf crisis. As we gather here for the forty-sixth session, this dark cloud has already dispersed. Yet peace, security and development still face grave challenges in various regions and the world as a whole. And the people of all countries are anxious to see the establishment of a new international order which will make our world a better one to live in. Though the past year has seen some relaxation of tension in the international situation, more serious problems of instability and turbulence have emerged, with the sharpening of new conflicts and North-South contradictions. This has caused widespread concern on the part of the international community.
The tendency towards reduced tension and stability on the Korean peninsula accords with the aspirations of the Korean people and serves peace and security in Asia and the world at large. The simultaneous admission at the current session of North and South Korea an full Members of the United Nations is an important event conducive to the relaxation of tension on the Korean peninsula. We hope that both North and South Korea will continue to improve their relations through dialogue and consultations, expand their exchanges and cooperation and gradually remove antagonism and estrangement between them, looking towards the final independent and peaceful reunification of the nation.
The Cambodian Supreme National Council, under the presidency of Prince Norodom Sihanouk, has held several successful meetings, and, as the organ of supreme power in Cambodia, has sent its delegation to this session. Here we should like to express our warm welcome to the Cambodian delegation headed by Prince Sihanouk, Proceeding from their overall national interest, all the Cambodian parties are working to set aside their past mutual grievances and strengthen their unity and cooperation with a view to attaining soon a comprehensive political settlement of the Cambodian question on the basis of the United Nations framework document. They are making fruitful efforts to build an independent, peaceful, neutral and non-aligned Cambodia. For over 10 years the international community, the five permanent members of the United Nations Security Council, the members of the Association of South-East Asian Nations and the other participants in the Paris International Conference on Cambodia have all made great efforts to achieve a political settlement of the Cambodian question. We wish to see an early resumption of the Paris conference and the official conclusion of an agreement on a comprehensive settlement of the Cambodian question. We believe that a settlement of the Cambodian question will bring about peace and stability in South-East Asia and will create a favourable environment for cooperation between, and the economic development, of, all countries in the region.
The situation in southern Africa continues to improve. After 16 years of civil war, the Angolan Government and UNITA have finally signed a peace accord. Following the independence of Namibia, the people of South Africa have also won significant victories in their struggle against apartheid, and progress is being made towards a political settlement of the South African question. We welcome the positive measures taken by the South African Government, and hope that Government, will continue its efforts to remove obstacles to constitutional negotiations and accelerate the process aimed at a political settlement, of the South African question.
We are pleased that the question of Western Sahara is moving towards a political solution. China sincerely hopes that, with the concerted efforts of the international community and the parties concerned, a proper resolution will soon be found.
We are deeply concerned about the exacerbation of ethnic, racial and religious contradictions in a number of countries, including several in Europe. The national independence and territorial integrity of some countries are under threat, while intense civil strife and political turmoil have caused serious damage to others. We are deeply disturbed by the grave situation confronting Yugoslavia today. We call on the Yugoslav people of different nationalities to solve their differences by peaceful means and to refrain from intensifying the conflict so as to enable their country to re-embark on the road of peaceful development.
It is reassuring that, following the Gulf war, the sovereignty, independence and legitimate Government of Kuwait have been restored. However, peace and stability in the Gulf region have not yet materialized, and the Middle East region remains fraught with contradictions. The achievement of peace and stability in the Middle East hinges on the early resolution of the Arab-Israeli conflict. As a permanent member of the United Nations Security Council, China will join the rest of the international community in a continued effort to advance the Middle East peace process. We have always stood for a political settlement of the Middle East question on the basis of the relevant United Nations resolutions, especially Security Council resolutions 242 (1967) end 338 (1973). The occupied Arab territories should be returned, the legitimate national rights of the Palestinian people restored, and the sovereignty and security of all the countries in the Middle East, region, including Israel, respected and guaranteed.
We believe that the convening of an international peace conference at an appropriate time under the auspices of the United Nations and with the participation of the five permanent members of the Security Council and all the parties concerned, including the Palestine Liberation Organization (PLO), would be the best means of achieving a final settlement of the Middle East question.
Pending the achievement of these targets, we support all the efforts of the parties concerned in that region that they deem appropriate and useful with a view to accelerating the Middle East peace process. To help move the peace process forward, we call upon all parties to undertake not to use force and to adopt effective measures to ease tension. The international community should endeavour to help to stop Israel's activities in establishing Jewish settlements in the occupied territories and suppressing the Palestinian inhabitants. Genuine and lasting peace can be achieved only through mutual recognition between the State of Palestine and the State of Israel for the purpose of facilitating the Middle East peace process, as well as peaceful coexistence of the Arab and the Jewish nations.
The discrepancies between North and South are aggravated by the widening economic gap and the increasing inequality between rich and poor. Such imbalance in development may lead to a more turbulent world situation. To make matters worse, more than a billion people around the world living in absolute poverty still do not have adequate food and clothing, and many are struggling against starvation and disease just to survive.
In the 1990s - the last decade of this century - the people of all countries are confronted with this increasingly acute question: where is our world going, and what kind of new international order should be established?
The establishment of a peaceful, stable, just and equitable new international order would accord with the will of the people and meet the needs of the times. It is the view of the Chinese Government that a new international order should conform to the purposes and principles enshrined in the Charter of the United Nations, as well as those principles that have proved practical and are widely accepted by the international community. Facts have proved that five principles - mutual respect for sovereignty and territorial integrity; mutual non-aggression; non-interference in each other's internal affairs; equality and mutual benefit; and peaceful coexistence - comprise the most fundamental norms governing international relations. Those principles are in keeping with the purposes and principles of the United Nations Charter and reflect the characteristics essential to international relations of a new type. Therefore, we maintain that the new international order that is envisaged should be established on the basis of the five principles of peaceful coexistence.
For the purpose of exploring with all members of the Assembly the means of establishing a just and equitable new international order, I should like to set out, at this solemn forum, the position and opinions of the Chinese Government on the question of peace and security and on economic and social matters.
First, Having suffered from the scourge of two world wars this century, mankind has come to appreciate and cherish peace all the more deeply. The development of every country and the progress of mankind require a peaceful international environment. In our view, the following points are essential to the maintenance of world peace. All countries should respect each other's sovereignty, treat each other as an equal, put differences aside in the search for common ground, engage in friendly cooperation and live in harmony. No country should seek hegemony or try to manipulate international affairs, or pursue power politics on the basis of the law of the jungle. All States - large or small, strong or weak, rich or poor - should participate in the discussion and settlement of international affairs as equal members of the international community. Every State has the right to choose independently its own social, political and economic systems and its own path of development in the light of its own national conditions. No country - in particular, no big Power - should impose its own ideology, values or mode of development on other countries. All countries should observe the principle of mutual respect, for territorial integrity and the inviolability of national borders, and no country should be allowed to invade or annex the territory of other countries, under whatever pretext, Disputes between States should be settled in a reasonable manner by peaceful means, and the use or threat of force is not permissible in international relations.
Secondly, an important link in safeguarding the security of all States lies in an end to the arms race and in effective disarmament. This is an important means of easing international tension. All along, China has stood for the complete prohibition and total destruction of nuclear, chemical and biological weapons, and for the banning of research into, and the development of, new weapons of mass destruction of any type. We are also for the comprehensive and balanced non-proliferation of weapons of mass destruction through just, reasonable, necessary and appropriate measures. China pursues a policy of not advocating, encouraging or facilitating the development of nuclear weapons by other countries. To facilitate the complete prohibition and thorough destruction of nuclear weapons, and to safeguard international peace, security and stability, China has announced its decision in principle to accede to the Nuclear Non-Proliferation Treaty. In addition, China has always stood for the early conclusion of a convention banning chemical weapons and for greater effectiveness for the Convention on the Prohibition of Biological Weapons.
Not long ago the United States and the Soviet Union reached an agreement on the reduction of their strategic nuclear weapons. We welcome this development. Nevertheless, the signing of this treaty is just an initial step in the reduction of the huge strategic nuclear arsenals of the United States and the Soviet Union. Moreover, the treaty does not cover all types of nuclear weapons and does not prohibit continuing United States and Soviet efforts to improve the quality of their weapons and to create new weapons systems. Even after the prescribed reduction under this treaty, the two countries will still possess more than 90 per cent of the world's total nuclear weaponry and remain capable of destroying mankind several times over. The recent changes that occurred in the Soviet Union caused particular concern in the international community as to whether nuclear weapons can be strictly controlled. The United States and the Soviet Union, therefore, still have a long way to go in fulfilling their special responsibilities and obligations with regard to nuclear disarmament.
In principle, China is in favour of placing under fair, reasonable and effective control the trade in arms, including various sophisticated weapons. But this has to be decided by the international community through extensive consultations, with all countries on an equal footing, after full preparation.
We hold that military capabilities should be used only for the purpose of self-defence and that no country should seek a level of armament in excess of its reasonable defence needs. We support the proposal for a zone free from weapons of mass destruction in the Middle East and comprehensive and balanced arms control in the region through consultations and negotiations with the countries concerned on an equal footing. The views and opinions of the countries in that region should be fully heard and respected, and the possibility of a few countries monopolizing the affair and imposing their views on others should be guarded against. Arms control is only a means, and a just and lasting peace in the Middle East is the objective. Arms control in the Middle East, therefore, should be linked to the Middle East peace process. The United Nations should fully play its due role in this connection and, when necessary, a conference on arms control in the Middle East should be convened with the participation of all the countries concerned.
Outer space belongs to all mankind; it should be utilized only for peaceful purposes and for the benefit of mankind. No country should develop outer space weapons. The United States and the Soviet Union, first and foremost, should stop developing, testing and deploying such weapons and destroy all space weapons in their possession. The international community should start negotiations at an early date for the conclusion of an international agreement on the complete prohibition of outer space weapons with a view to stopping and preventing the arms race from extending into outer space.
An important characteristic of current international economic relations is the aggravation of North-South contradictions and the widening of their economic gap. The majority of the developing countries remain confronted with such difficulties as crushing debt burden, negative net flow of financial resources and worsening terms of trade.
To a large extent, the widening economic gap between the North and the South is the result of the existing inequitable and unfair international economic order. The present radical changes in the world situation have created new difficulties for the developing countries. To reverse the situation, it is necessary to establish step by step a new international economic order which should include the following elements:
Every country has the right to choose its own social system, economic model and road to development suited to its national conditions;
Every country has the right to exercise effective control over its own resources and their exploitation; All countries are entitled to participate in the handling of international economic affairs;
The developed countries should respect and accommodate the interests and needs of the developing countries and refrain from attaching political strings to their aid; and
Efforts should be made to strengthen North-South dialogue and cooperation with a view to necessary adjustment and reform in commodity, trade, funds, debt, monetary, financial and other important fields of international economy.
The economy of the world is an interrelated and interdependent whole. While the developing countries need funds and technology from the developed countries, the latter also need the raw materials and markets of the former. In essence, the question of development hinges on North-South relations. Without a fundamental improvement in North-South relations, it will be difficult to ensure world peace and stability, and the situation will benefit neither the poor nor the rich countries. To promote common development, all countries must help each other, like passengers in the same boat, and endeavour to narrow the gap between the North and the South and establish a fair and rational international economic order based on mutual benefit and cooperation.
The environment is another outstanding problem facing the international community today. Improving the environment and protecting the Earth have a vital bearing on the very conditions for the survival of mankind.
The question of environment does not exist by itself. It is closely linked to economic growth and social development. Owing to historical reasons and economic backwardness, a vast number of developing countries are constrained in their ability to participate effectively in the protection of the global environment. Yet without their participation, there can be no fundamental improvement in the environment. We appeal to the countries with comparatively abundant financial and technological resources to take the lead in moving to protect the global environment and help the developing countries enhance their ability in environmental protection.
China attaches great importance to environmental protection, which has become one of its basic state policies. We have taken an active part in international cooperation in this field. Last June, at the invitation of the Chinese Government, the ministers of 41 developing countries met in Beijing for the Ministerial Conference of the Developing Countries on Environment and Development and issued the Beijing Declaration, which sets forth the principled position and basic views of the developing countries on ways to resolve the questions of global environment and development and gives expression to the common will and aspiration of three quarters of mankind for environmental protection and development. This will no doubt exert a positive influence on the United Nations Conference on Environment and Development scheduled for 1992 in Brazil and the efforts for a rational solution to the problem of global environment.
The promotion of the universal attainment of human rights and fundamental freedoms is inextricably linked to the common interests of mankind. Over the past forty years or more, the international community has made positive contributions in safeguarding the purposes stated in the Charter of the United Nations pertaining to the promotion of human rights and fundamental freedoms. Thanks to the concerted efforts of its Member States, the United Nations has formulated nearly 70 international conventions, declarations and instruments on human rights which have played a positive role in promoting United Nations activities in the field of human rights.
For a long time, however, the human rights forum of the United Nations has been used by certain countries as a place for waging cold war, with the result that the United Nations efforts for the promotion and protection of human rights are subjected to the influence of abnormal phenomena. For example, human rights has been used as a means of pushing power politics and interfering in affairs that are basically within the jurisdiction of other States; the concept of human rights has been fragmented and double standards have been followed; some have made efforts to glorify themselves and attack others on the question of human rights and set up their own likes and dislikes as criteria of human rights in disregard of the international conventions and the specific conditions of other countries. All this not only runs counter to the purposes and principles of the Charter but also seriously hampers normal international cooperation in the field of human rights and impedes the universal realisation of human rights and fundamental freedoms.
The Chinese Government has consistently supported and respected the principles of protecting human rights contained in the Charter of the United Nations and the relevant international instruments, and has actively participated in a wide range of human rights activities in the United Nations.
We believe that in order effectively to guarantee and promote human rights and fundamental freedoms of all mankind, it is necessary to recognize the various countries' different features - their different political economic and social systems and their different historical, religious and cultural backgrounds. In this regard, all countries, based on the principles of respect for each other's sovereignty and non-interference in each other's internal affairs, should strive to achieve mutual understanding, seek common ground while putting aside differences and replace cold war with normal international cooperation.
In our view, racial discrimination, apartheid, colonialism, foreign aggression and occupation are gross violations of human rights that ought to be given full attention and halted by the international community. In the field of human rights equal importance should be attached to civil and political rights, as well as to economic, social, cultural and developmental rights. He must not emphasise some rights while belittling or even denying others. For the vast number of developing countries, the most fundamental human right is the right to subsistence and development.
As you all know, China is a developing country with a population of 1.15 billion. In spite of a successful family planning policy, our population still grows by 17 million every year. By feeding 22 per cent of the world's population with only 7 per cent of the world's arable land, China has made its utmost contribution to the protection of mankind's right to subsistence. The Chinese Government has also worked actively to safeguard and guarantee the lawful rights and interests of old and young, women and children and the disabled through legislation and other effective measures, and it has had marked success. Any unprejudiced person can readily see that China today enjoys political stability and economic growth and that its people are living in peace and contentment. China's stability and development are without doubt important factors contributing to peace and stability in Asia and in the world at large. Conversely, should China be plunged into turmoil, stability in Asia and the world would be seriously impaired. China needs stability, and the world needs a stable China.
China is advancing along the road of building socialism with Chinese characteristics. Over the past 10 years and more we have adhered to the policies of reform and opening to the outside world and have scored noticeable achievements in economic development. At present the Chinese people are implementing their Ten-Year Programme and their Eighth Five-Year Plan for National Economic and Social Development. We will unswervingly deepen the reform, open the country still wider and gradually establish a new structure of planned commodity economy with a view to quadrupling the 1980 gross national product by the end of this century. In order to reach this target, a great deal of work needs to be accomplished and a huge number of large-scale projects completed. While deepening economic reform, we will also further the policy of opening to the outside world and carry out political restructuring step by step.
This past summer some regions of China were hit by severe floods, which brought the people tremendous losses in lives and property as well as in industrial and agricultural production. In some areas the loss was very heavy. The Chinese Government has adopted effective measures, funnelling large amounts of financial and material resources to assisting the disaster-stricken areas and minimizing the losses. In those areas there has been no occurrence of famine or pestilence and no influx of refugees to cities. China has been victorious in its efforts to combat the floods. It is estimated that China's gross national product will continue to grow at a rate of 6 per cent. In fighting the floods and in the subsequent relief operations, we have received sympathy and assistance from the governments and people of other countries, relevant United Nations agencies, international organizations and various quarters of the international community, for which we wish to express our heartfelt thanks.
We are happy to note that, as the most important global organization in the present world, the United Nations has in the past year played a major role in maintaining world peace, promoting the political settlement of burning issues, enhancing development in various countries and strengthening international cooperation. Facts have proved that the mechanism of the United nations remains effective. Here. I would like to point out in particular that Secretary-General Perez de Cuellar has for many years made fruitful efforts in this respect.
In the present complex and volatile international situation people the world over all hope that, in keeping with the purposes and principles of its Charter, the United Nations will work tirelessly to bring about fair and reasonable solutions to such regional conflicts as the on? Prevailing in the Middle East, promote North-South dialogue and help developing countries overcome their economic difficulties and develop their economies. We sincerely hope that the United Nations will play a positive role in advancing disarmament and in addressing the major problems facing mankind, such as environmental protection and drug control.
In this diversified international community, the search for consensus and commonality is not only the original objective set for the United Nations at its inception but also the distinctive feature of this largest international Organization. Faced with the stupendous changes occurring in the current international situation, the international community has come to regard the establishment of a new international order as a common aspiration. We hope and believe that the United Nations will play a significant role in the establishment of a fair and reasonable new international order.
Twenty years have passed since the restoration of China's lawful seat the United Nations in 1971. Over these years China, as a permanent member of the Security Council, has played a positive role in maintaining peace and promoting economic development In the world. In the future, China will, as always, continue to abide strictly by the purposes and principles of the United Nations Charter, to perform its duties conscientiously and to join the rest of the States Member of the United Nations in actively supporting the work of the Organisation, contributing its share to the promotion of world peace, security and development as well as to the establishment of a new international order,
